IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 227 MAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
SHAWN DAVID KOLEGO,                         :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Motion for Stay be Dismissed as

Moot and the Petition for Allowance of Appeal are DENIED.